IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 95-20311




CHESTER J. REED,
                                          Plaintiff-Appellant,

                              versus
PRUDENTIAL SECURITIES INC.;
SCOTT A. JAFFE,
                                          Defendants-Appellants.




          Appeal from the United States District Court
               for the Southern District of Texas
                         (CA-H-93-0819)


                           May 15, 1996

Before GARWOOD, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     We affirm.    We find no error in the granting of summary

judgment by the Magistrate Judge to Reed’s claims of breach of

fiduciary duty and security fraud.     We are pointed to nothing in

the record to sustain a finding of a fiduciary relationship.       To

the contrary, according to the record, these were arms-length

transactions by a sophisticated purchaser.     It may well be that a

precipitous drop in stock price is seldom sufficient to trigger a

limitations period for the filing of claims for fraud.    There are

    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
additional facts here.   The price drop was directly inconsistent

with Reed’s claim that he was assured that AT&E was a safe, risk-

free stock.

     Reed’s other claims are equally without merit, and we affirm

the judgment for essentially the reasons stated by the court below.

     AFFIRMED.




                                2